Citation Nr: 1636046	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-00 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than September 10, 2009, for the grant of service connection for vitiligo versus tinea versicolor ("skin rash").  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from November 1979 to September 1992, and February 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for high blood pressure, entitlement to service connection for posttraumatic stress disorder (PTSD) and erectile dysfunction, and entitlement to an increased rating for the skin rash have been raised by the record in July 2016 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).


FINDINGS OF FACT

1.  The Veteran filed an initial claim of entitlement to service connection for a skin rash in August 2007; the claim was denied in a March 2008 rating decision that became final, and the Veteran has not alleged clear and unmistakable error.  

2.  The Veteran filed a request to reopen his claim of entitlement to service connection for a skin rash on September 10, 2009, which is the current effective date; however, a VA treatment note dated September 2, 2009, constitutes an informal claim for benefits.


CONCLUSION OF LAW

The criteria for an effective date of September 2, 2009, for the grant of service connection for a skin rash have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.157 (2014); 3.102, 3.155, , 3.159, 3.160, 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for his skin rash.  

He filed an initial claim for service connection for a skin rash in August 2007, which was denied in a March 2008 rating decision.  Then, in September 2009, the Veteran filed a request to reopen his claim for service connection, and service connection was granted in the August 2010 rating decision that is the subject of this appeal.  The RO assigned an effective date of September 10, 2009, which is the date the request to reopen the claim was received.  

The Veteran contends that, since his claim for service connection was ultimately granted, the effective date should be the date his original claim for service connection was received in August 2007.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean, except as otherwise provided, that the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen under 38 C.F.R. §  3.157.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1(p), 3.151, 3.155).  The amendments apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply, as provided below.

As in effect prior to March 2015, under 38 C.F.R. § 3.155(a), a veteran or a representative of a veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  See also 38 C.F.R. § 3.1(p).  A communication received from a service organization, an attorney, or agent may not be accepted as an informal claim if a power of attorney was not executed at the time the communication was written.  38 C.F.R. § 3.155(b).

The Board notes effective dates may also be changed when a prior rating decision is found to have "clear and unmistakable error" (CUE) as described in 38 C.F.R. § 3.105.  That is, pursuant to 38 C.F.R. § 3.104(a), "[a] decision of [an RO] shall be final and binding on all field offices of [VA] as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C. § 5104."  38 C.F.R. § 3.104(a).  In this case, the Veteran has not articulated CUE with any prior rating decision, so the Board will not address the issue of CUE herein.  

Thus, with respect to the earlier effective date claim on appeal here, the Board will focus the analysis on determining the proper date of the claim to reopen and the proper date of when entitlement arose.  Thereafter, the proper effective date is determined by taking the latter of the two dates determined.  See 38 C.F.R. § 3.400(q)(2).

As noted above, the RO denied the Veteran's claim for service connection for a skin rash in a March 2008 rating decision.  The Veteran did not file a timely notice of disagreement (NOD).  Thus, the March 2008 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Moreover, as noted above, he has not claimed CUE in the March 2008 rating decision.  

In claims that have been reopened with new and material evidence, if there has been a final prior RO denial of the benefit sought, the effective date cannot be earlier than the subsequent request to reopen.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  

Thus, the question before the Board is whether there is any evidence in the claims file that can be construed as a claim to reopen prior to the filing of the claim to reopen filed on September 10, 2009, but subsequent to the last final rating decision in March 2008.

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2014).

After reviewing the record, the Board concludes that there are no testimonial documents submitted prior to September 10, 2009, but after March 2008, indicating intent to request a reopening of a claim of entitlement to service connection for a skin rash.  

It is further noted that, as in effect prior to March 2015, under 38 C.F.R. § 3.157 (2014), once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or one of the uniformed services will be accepted as an informal claim for increased benefits or an informal claim to reopen.  

In this case, a September 2, 2009, VA treatment note indicates that the Veteran reported asymptomatic hypopigmented macules on his scalp and face, and that the lesions had worsened since he was last seen in October 2007.  The Board concludes that the September 2, 2009, VA treatment note constitutes an informal claim for benefits.  

Next, the Board finds that July 20, 2007, is the date that entitlement arose.  On that date, a VA treatment note indicates that the Veteran reported hypopigmented patches over his scalp and face which had been there since he was in Iraq during active service.  The clinician assessed "likely post-inflammatory hypopigmentation, possibly due to eczema or harsh environment in Iraq."  The Board finds that this treatment note established a nexus between the skin disability and active service and, thus, July 20, 2007, is the date entitlement arose, as all three elements necessary to substantiate a service connection claim were demonstrated as of that date.

To reiterate the statement of the law above, under 38 C.F.R. § 3.400(q)(2), the later either of the date of the claim to reopen (in this case, September 2, 2009) or the date upon which entitlement arose controls, and is the appropriate effective date.  Therefore, the Board finds that September 2, 2009, is the appropriate effective date in this case.   

The Board acknowledges that the July 20, 2007, VA treatment note which established a medical nexus between the current skin disability and active service was in existence at the time of the March 2008 rating decision which denied the claim.  However, it appears that the VA treatment note was not associated with the claims file at that time.  Moreover, as noted above, the Veteran has not alleged CUE in the March 2008 rating decision.  Even if he did, to the extent that the VA treatment records should have been obtained, the Court has held that a failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994).

To the extent the Veteran is arguing the date on which entitlement arose pre-dated his current effective date (and the one assigned herein), his claim must fail.  Even if the date entitlement arose pre-dated the date of claim, under the law, the proper effective date is the latter of the two.  See 38 C.F.R. § 3.400(q)(2).  

The Board is without authority to grant equitable relief.  Rather, the Board is constrained to follow the specific provisions of law that govern the circumstances of this case and that are within the jurisdiction and authority of the Board to review.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 390, 425 (1994).  In this case, the law does not allow for an effective date earlier than September 2, 2009.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that the appropriate effective date for the grant of service connection for the skin rash is September 2, 2009.   

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Because the appeal arises from the Veteran's disagreement with the assigned effective date following the grant of service connection for the skin rash, no additional notice is required with regard to that claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's statements.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An earlier effective date of September 2, 2009, for the grant of service connection for vitiligo versus tinea versicolor is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


